CHASE, Circuit Judge. ■
The appellant has appealed from a judgment entered on the verdict of a jury in the District Court for the Southern District of New York. He was tried on an indictment in three counts charging the violation of Title 26 U.S.C.A. Int.Rev. Code. Secs. 2590(a), 2591(a) and 2593(a). The first count was dismissed on the district attorney’s motion and the conviction was on the two remaining. On the second count, which alleged the transfer on March 8, 1946 of 10 cigarettes containing marijuana without a written order on the form required by the statute, the imposition of sentence was suspended and he was placed upon probation for three years. On the third count, which alleged that on March 21, 1946 the appellant, then being a transferee required to pay the transfer tax imposed by Sec. 2590(a) of the Internal Revenue Code unlawfully acquired about 1.9 ounces of marijuana and about 17 cigarettes containing marijuana without having paid the tax, the appellant was sentenced to imprisonment for a term of 18 months.
The appeal raises questions as to claimed trial errors including the sufficiency of the evidence to support the verdict and judgment on count 2 and the admissibility of certain evidence received in support of count 3.
There was undisputed evidence on, which the jury might have found, as evidently it did, that on March 8, 1946 two agents of the Federal Bureau of Narcotics went with an informer to the vicinity of a tailor’s shop on Seventh Avenue in New York City where the appellant was employed. They gave the informer some money ^and sent him into the shop to try to buy from the appellant cigarettes containing marijuana, having searched him before he left them. They saw him go into the shop and talk with the appellant but did not see the appellant hand anything to him. When the informer returned to the agents, he had 10 cigarettes which contained marijuana. It is now argued that the evidence is short in that, while it established the fact of a search of the informer by the agents, it did not show the result of the search and consequently it was not proved that the informer did not have the cigarettes when he went into the shop to meet the appellant. It is true that the record does not show that the agent who testified that the search was made was asked directly whether it disclosed that the informer had any marijuana. Apparently that he had none was taken for granted at the trial as being implicit in the evidence showing that the search was made, and certainly had appellant’s trial attorney not then have so understood it, he could easily have made the fact appear explicitly by asking the witness a direct question to ascertain whether the informer had the cigarettes when he went into the shop. He had ample opportunity to do so. While that fact could have been proved by circumstantial evidence, United States v. De Normand, 2 Cir., 149 F.2d 622, we think this proof of it was direct. It seems abundantly clear that the jury reasonably found from the evidence that the informer had no marijuana cigarettes when he approached the appellant and reasonably inferred that he did purchase and procure the 10 cigarettes containing marijuana from the appellant. United States v. Valenti, 2 Cir., 134 F.2d 362. The conviction on the second count is affirmed.
Following the occurrences above mentioned, the agents on March 21, 1946 returned to the tailor shop without a warrant, entered it, and at once arrested the appellant who was there at work. One of them searched the shop and found 17 cigarettes containing marijuana in a coat which the appellant then denied was his but later admitted he owned. Although the arrest was made without a warrant, the knowledge of the agents as to what had happened when the informer obtained the cigarettes was enough to give them reasonable cause to believe that he was committing a felony by continuing violation of the above statutes, and to make his arrest lawful. Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543, 39 A.L.R. 790; United States v. Lindenfeld, 2 Cir., 142 F.2d 829. The search of the immediate vicinity where his coat was found was consequently lawful. Agnello *837v. United States, 269 U.S. 20, 46 S.Ct. 4, 70 L.Ed. 145, 51 A.L.R. 409.
He was then told by the agents that they wanted to search the apartment where he lived on a street some distance away and such a search was made without a warrant. The court did not admit any evidence thereby obtained until after an inquiry was conducted in the absence of the jury to determine whether the evidence was admissible. During these proceedings the district attorney introduced evidence to show that the appellant consented to the search of his apartment and voluntarily went there with the agents to let them in where they found 1.9 ounces of marijuana.
After the trial judge had made this inquiry he ruled that the evidence obtained through the search of the apartment was admissible, but he made no express finding of record that the appellant consented to the search. The appellant’s trial attorney objected at some length to the ruling and persisted in arguing that it was not admissible because, “Even from the testimony he (the agent) gave here there is a compulsion on the part of this defendant to go to that house.” The judge then remarked, “I am going to let you argue that to the jury. If the jury find these men coerced the defendant and it was not a voluntary allowance of the search they will find him not guilty.” The jury was then recalled and the evidence obtained in the search was admitted. True to his word, the judge did submit to the jury the fact of the appellant’s consent to the search and instructed it to disregard the evidence so obtained if consent was not found to have been freely given.
It is now urged that this was error and we agree, but we do not agree that it was reversible error.
It was for the trial judge to determine on the evidence introduced in the absence of the jury whether the appellant voluntarily consented to the search and that evidence was ample to support a finding that he did consent. That the judge so found was implicit in his ruling that the evidence was admissible. And having so found and having admitted the evidence, he should have instructed the jury to weigh it in connection with all the other evidence in the case. But allowing the jury to “veto” his ruling did not harm the appellant This error merely gave him an added, and unwarranted, avenue of escape from the effect of evidence properly admitted. United States v. Bianco, 2 Cir., 96 F.2d 97.
The remaining points raised by the appellant require no discussion. It was not error to fail to produce the informer as a witness. Jordon v. Bondy, 72 App.D.C. 360, 114 F.2d 599. Nor was the burden on the government to prove negatively that the marijuana found in the possession of the appellant was not transferred to him pursuant to a written order on the blank required by Sec. 2591. The burden of proof to show that any exceptions in the statute were applicable was placed on the appellant by Sec. 2597 of Title 26 U.S.C.A. Int.Rev.Code.
Judgment affirmed.